17‐2620 
     Wu v. Barr 
                                                                                          BIA 
                                                                                     Kolbe, IJ 
                                                                                  A208 419 205 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 16th day of April, two thousand 
     nineteen. 
      
     PRESENT:   
                  AMALYA L. KEARSE, 
                  DENNIS JACOBS, 
                  PETER W. HALL, 
                         Circuit Judges.   
     _____________________________________ 
     DONG WU, 
      
                  Petitioner, 
      
                  v.                                               17‐2620 
                                                             
     WILLIAM P. BARR, UNITED STATES 
     ATTORNEY GENERAL, 
      
                  Respondent. 
     _____________________________________ 
 
FOR PETITIONER:                      Jay Ho Lee, Jay Ho Lee Law Offices LLC, 
                                     New York, NY. 
 
FOR RESPONDENT:                      Brendan P. Hogan, Attorney, Office of 
                                     Immigration Litigation, United States 
                                     Department of Justice, Washington, DC. 
 
     UPON DUE CONSIDERATION of this petition for review of a Board of 
Immigration  Appeals  decision,  it  is  hereby  ORDERED,  ADJUDGED,  AND 
DECREED that the petition for review is GRANTED. 

       Petitioner Dong Wu, a native and citizen of the People’s Republic of China, 
seeks review of a decision of the Board of Immigration Appeals (“BIA”) 
affirming the decision of an Immigration Judge (“IJ”) denying Wu’s application 
for asylum, withholding of removal, and relief under the Convention Against 
Torture (“CAT”).    Wu argues that the IJ’s adverse credibility determination was 
not supported by substantial evidence.    We assume the parties’ familiarity with 
the underlying facts and procedural history in this case. 

      Where, as here, the BIA adopts and supplements the decision of the IJ, we 
review the decision of the IJ as supplemented by the BIA.    See Guan v. 
Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    We review the agency’s factual 
findings, including adverse credibility findings, under the substantial evidence 
standard, treating them as “conclusive unless any reasonable adjudicator would 
be compelled to conclude to the contrary.”    8 U.S.C. § 1252(b)(4)(B); see Lin v. 
Mukasey, 534 F.3d 162, 165‐66 (2d Cir. 2008).     

         1. Wu argues that the IJ improperly found that his testimony regarding 
his 15‐day detention in China was vague.    We agree.     

      Wu testified at the hearing that: he was detained for 15 days; he was 
deprived of adequate food during that detention; he was beaten on his head and 
legs approximately five times for about five minutes each time; and the police 
used their “palm[s] to hit [his] head” and their legs “to hit [his] leg.”    Certified 
Administrative Record (“CAR”) 106.    Such testimony is sufficiently detailed to 
defeat an adverse credibility determination on vagueness grounds.   See Qiu v. 
Ashcroft, 329 F.3d 140, 151 (2d Cir. 2003) (“[T]estimony is ‘too vague’ if it doesn’t 

                                          2
identify facts corresponding to each of the elements of one of the ‘refugee’ 
categories of the immigration statutes . . . .”), overruled on other grounds by Lin 
v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007); Beskovic v. Gonzales, 467 F.3d 
223, 226 (2d Cir. 2006) (observing that “a ‘minor beating’ . . . may rise to the level 
of persecution if it occurred in the context of an arrest or detention on the basis of 
a protected ground”). 

        Moreover, “in a proceeding wherein an alien seeks relief from removal, a 
finding of testimonial vagueness cannot, without more, support an adverse 
credibility determination unless government counsel or the IJ first attempts to 
solicit more detail from the alien.”    Li v. Mukasey, 529 F.3d 141, 147 (2d Cir. 
2008); see Xue v. Bd. of Immigration Appeals, 439 F.3d 111, 122 (2d Cir. 2006).   
The IJ asked Wu no questions regarding his 15‐day detention, and the attorney 
for DHS asked only the following:   

             Q: You were released from ‐‐ okay. You were detained for 15 days, is 
             that right? 

             A: Yes.   

             . . . . 

             Q: And before ‐‐ and you explained to the judge that you were 
             physically harmed while you were in detention, is that right?   

             A: Yes. 

             Q: Require any medical treatment?   

             A: No.   

CAR 146, 152.     

        These three questions are not sufficiently probing of the circumstances of 
Wu’s detention to justify an adverse credibility finding based on vagueness.   
None of the questions provided Wu with any opportunity to elaborate, and two 
of the questions simply sought confirmation of details to which Wu had already 
testified.    Accordingly, the IJ erred in relying on the vagueness of Wu’s 
testimony regarding his 15‐day detention to discredit his testimony.     


                                          3
      2. Wu challenges the IJ’s demeanor finding as unsupported by the record.     

      The IJ found:       

                When asked whether or not he had been ordered to pay a fine or 
                report or be subject to any punishment after the 15‐day detention, 
                the respondent testified that he was not required. The court 
                observed the respondent’s demeanor at this point in his testimony 
                and found that it gave the impression of someone who had 
                rehearsed the facts. 

CAR 50‐51.    At the hearing, Wu was asked only two questions regarding his 
subjection to fines and reporting requirements after he was released from 
detention:   

                Q: Okay. Were you required to pay a fine at all? 

                A: No. 

                Q: Were you required to report back at all? 

                A: No. 

CAR 141.     

      While particular deference is given to the trier of fact’s assessment of 
demeanor, see Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005), a demeanor 
finding based on the answers to two yes/no questions is not persuasive and is not 
adequately supported by the evidence.    Moreover, Wu’s testimony on these 
points was not inconsistent with any other evidence.    In his application for 
asylum, Wu stated that, when he was released from detention, he “had to 
promise not to attend or participate in any house church activities.”    CAR 306.   
He has never asserted that he was required to pay a fine or report to the police.   
See Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (observing that 
demeanor findings are more reliable when supported by “specific examples of 
inconsistent testimony”).    We cannot conclude that adequate support for the 
demeanor finding was supplied by the IJ’s indication that she doubted the 
veracity of Wu’s answers that were the very opposite of answers that would 

                                           4
have aided his claims.     

       3. Wu argues that the IJ incorrectly relied on a lack of corroborating 
letters.1    “[T]o turn down a refugee candidate for want of sufficient 
corroboration, the adjudicator must (a) identify the particular pieces of missing, 
relevant documentation, and (b) show that the documentation at issue was 
reasonably available to the petitioner.”    Qiu, 329 F.3d at 153.   

       The IJ found:   

                     When asked why he did not provide letters from persons who 
              could corroborate his claim, for example, the family friend who 
              advised him to attend the church, the respondent only testified that 
              he did not know.    Given the respondent’s testimony that he 
              remained in contact with some of these individuals, the court finds it 
              significant that the record does not contain letters from these 
              individuals or other corroborating information. 

CAR 51.    The IJ apparently assumed that corroborating letters were “reasonably 
available” to Wu because he was still in contact with “some of these 
individuals.”    Id.     

        Wu testified that he was in contact with two people in China who could 
corroborate his story of detention: his mother, and the friend who (he said) hid 
him when he escaped the church raid in 2015 that occurred when he returned to 
the church for the first time after his detention.    Wu provided a corroborating 
letter from his mother.    As to his “hiding friend,” Wu explained that he had 
asked the friend for a letter, but the friend refused to write one.    The IJ did not 
cite to any evidence supporting a finding that the letter was somehow 
“reasonably available” even though the friend had refused Wu’s request to write 


       1 As an initial matter, having determined that the IJ’s vagueness and demeanor 
findings do not support a negative credibility determination, we note that a lack of 
corroborating evidence alone does not defeat the claim of an applicant whose testimony 
is credible, persuasive, and specific.    See Urgen v. Holder, 768 F.3d 269, 273 (2d Cir. 
2014) (per curiam) (“‘[A]n applicant can meet his burden of proof based on credible 
testimony alone.’”); see also 8 U.S.C. § 1158(b)(1)(B)(ii) (“The testimony of the applicant 
may be sufficient to sustain the applicant’s burden without corroboration . . . .”).     

                                             5
one.     

      The IJ also specifically noted the lack of a letter from the “family friend 
who advised [Wu] to attend the church.”    CAR 51.    But Wu did not testify that 
he was still in contact with that friend, and there was no other testimony that 
could support a finding that the family friend was otherwise reasonably 
available.     

        4. Wu challenges the IJ’s implausibility finding regarding his baptism.     

       At the hearing, Wu testified that he was baptized in the United States on 
April 4, 2006, in a special ceremony, held at the church sometime after the 11:00 
a.m. service.    While he recalled that the baptism was not immediately after the 
service, he couldn’t recall exactly what time of day it was held.    CAR 134‐35.   
The IJ concluded that this testimony was “implausible” because Wu could not 
“remember the time of day that [his baptism] occurred.”    CA 52.    But Wu did 
remember when he was baptized‐‐it was sometime after the 11:00 a.m. service.   
The fact that he did not remember (ten months later) the time of day of the 
baptism does not make his testimony implausible, especially given that Wu 
submitted a baptismal record that corroborated the date of the baptism.    Id. 

         5.    Accordingly, we conclude that four of the findings underlying the 
IJ’s adverse credibility determination were infirm.    However, even when an 
adverse credibility determination is based in part on flawed grounds, we need 
not remand if: “(1) substantial evidence in the record relied on by the IJ, 
considered in the aggregate, supports the IJ’s finding that petitioner lacked 
credibility, and (2) disregarding those aspects of the IJ’s reasoning that are 
tainted by error, we can state with confidence that the IJ would adhere to his 
decision were the petition remanded.”    Li v. Lynch, 839 F.3d 144, 149 (2d Cir. 
2016) (internal quotation marks and citation omitted).    Here, given the number 
of errors in the IJ’s findings supporting her adverse credibility determination, we 
cannot confidently predict that the agency would reach the same conclusion on 
remand.       

         




                                           6
      For the foregoing reasons, the petition for review is GRANTED, the BIA’s 
decision is VACATED, and the case is REMANDED for further proceedings 
consistent with this order.     

                                    FOR THE COURT:   
                                    Catherine O’Hagan Wolfe,   
                                    Clerk of Court 




                                       7